CLOPTON, J.
The plaintiff, having obtained a judgment against P. Holmes, caused W. T. Helton to be summoned as garnishee, who appeared and answered, that he had some cotton in his possession belonging to the judgment debtor, but suggested that it was claimed by the defendants in the present suit. Thereupon, notice was issued to them under the statute, in response to which they appeared and propounded their claim. On the trial, judgment was rendered against the claimants, and condemning the cptton to the satisfaction of the plaintiff’s judgment. During the pendency of the claim suit, the defendants obtained from the garnishee, who is insolvent, possession of the cotton, and converted it to their own use. The sole question is, whether the plaintiff, on these facts, can maintain a special action on the case against the defendants. In Kelly v. McCaw, 29 Ala. 227, it was held that an action on the case does not lie against a party, who fraudulently and wrongfully induced the sheriff to deliver possession of personal property, on which he had levied an execution in favor of plaintiff against a third person, which such party had removed beyond the reach of the court, though the defendant in execution was insolvent. The decision rests on the principle, that by the seizure of the chattels the sheriff acquired a special property, and became liable to the plaintiff for their value, and that *489the plaintiff had redress by the established forms against the sheriff. But it has also been held, that the plaintiff in execution may maintain an action on the case against the sheriff, who, after seizure of chattels, wrongfully releases the levy and abandons their custody; and that the landlord who has a lien on the crop of his tenant may maintain a special action on the case against a third person, who, with notice of the lien, removes or converts the crop, so that the landlord can not enforce his lien by attachment.—Griffin v. Isbell, 17 Ala. 184; Hussey v. Peebles, 53 Ala. 432. These decisions rest on the general rule, that a plaintiff may maintain an action on the case to enforce a clear, legal right, whenever he has sustained damage from the wrongful act of a third person, for which the established forms of law furnish no remedy. The proceeding by garnishment and condemnation of the cotton did not confer any right of property or right of possession on the plaintiff. His only right was to have the cotton sold for the payment of his judgment, which he was prevented from having done by the tortious act of the defendants, for which wrong and injury he is without remedy, unless he can maintain the present action. On the averments of the complaint, the case falls within the general rule.
Affirmed.